DETAILED ACTION
1.          Claims 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 9/22/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.          The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 23-26 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.         Claims 1-3, 6, 12-14, 17, 23, 24, 27, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2021/0203538 A1 to Kim et al. (hereinafter “Kim”).
            Regarding Claim 1, Kim discloses a user equipment (UE) for wireless communication (Kim: Figure 18, 1820), comprising: 
     a memory (Kim: Figure 18, 1822); and 
     one or more processors operatively coupled to the memory (Kim: Figure 18, 1821), the memory and the one or more processors configured to: 
          interleave a signal (Kim: [0190-0198] – corresponds to pre-DFT orthogonal cover code (OCC) multiplexing of a plurality of UEs (example is with respect to two UEs) and their respective uplink control information (UCI). See also Figure 14 with associated description [0220-0236].), that is to be transmitted using discrete Fourier transform (DFT) spread orthogonal frequency-division multiplexing (DFT-s-OFDM) (Kim: [0249] – pre-DFT OCC multiplexing is applicable for DFT-s-OFDM transmission/reception.), and a negative of the signal to obtain an interleaved signal prior to performing a DFT on the interleaved signal (Kim: Figure 14 with [0220-0236] – an uplink signal is multiplexed through OCC with respect to a complex symbol sequence that includes phase difference of 180 degrees (a negative vector sequence). The phase value may be increased or decreased in accordance with a modulation scheme for a low PAPR.); and 
          transmit a DFT-s-OFDM signal that is based at least in part on the interleaved signal (Kim: [0249] – pre-DFT OCC multiplexing is applicable for DFT-s-OFDM transmission/reception, suggesting the output of a transmittable signal has been spread and mapped to sub-carriers after DFT processing.).
            Claims 12, 23, and 27, directed to separate statutory classes of the invention, recite similar features as claim 1 and are therefore also rejected. Please see above rejection of claim 1. Kim discloses the method (claim 12) in at least [0005-0006]. Kim discloses the apparatus (claim 23) in at least Figures 18-19 with corresponding description [0283-0296]. Kim suggests the non-transitory computer-readable medium (claim 27) in at least [0293].
            
            Regarding Claims 2 and 13, Kim suggests wherein the signal is a data signal or a demodulation reference signal (Kim: [0292] – each of the UE and base station are operable to transmit and receive OFDM streams, suggesting at least data and reference signals mapped onto sub-carriers after DFT and IFFT (time domain converted to frequency domain).).
            Regarding Claims 3 and 14, Kim discloses the signal is modulated by phase shift keying modulation or quadrature amplitude modulation (Kim: [0243] – pre-DFT OCC multiplexing includes QPSK.).
            Regarding Claims 6, 17, 24, and 28, Kim discloses performing the DFT on the interleaved signal (Kim: [0197], [0201], and [0249] – the DFT process is performed after pre-DFT OCC multiplexing.), and performing an inverse fast Fourier transform on a result of performing the DFT on the interleaved signal (Kim: [0249-0259] – after OCC, UE performs DFT then IFFT.).

Allowable Subject Matter
11.         Claims 4, 5, 7-11, 15, 16, 18-22, 25, 26, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2007/0081580 A1 to Breiling at [0006], [0027];
US PGPub 2008/0049706 A1 to Khandekar et al. at [0046];
US PGPub 2011/0228878 A1 to Sorrentino at [0008], [0022-0028], [0049], [0077-0079];
US PGPub 2012/0294272 A1 to Han et al. at [0185];
US PGPub 2014/0362832 A1 to Rudolf et al. at [0174];
US PGPub 2016/0192385 A1 to Tooher et al. at [0095], [0110], [0113];
US PGPub 2018/0048512 A1 to Zeng et al. at [0013], [0042], [0046-0052];
US PGPub 2018/0054218 A1 to Qian et al. at [0073], [0088];
US PGPub 2018/0212810 A1 to Park et al. at [0031], [0044], [0047], [0055];
US PGPub 2019/0052486 A1 to Kuchi at [0006-0007], [0064-0068];
US PGPub 2019/0116004 A1 to Goto et al. at [0057], [0064];
US PGPub 2019/0181910 A1 to Goto et al. at [0060], [0067];
US PGPub 2019/0222455 A1 to Sahin et al. at [0003], [0073], [0077], [0082];
US PGPub 2020/0044897 A1 to Qu et al. at [0003-0004], [0066-0067], [0101], [0020];
US PGPub 2020/0045691 A1 to Park et al. at [0002], [0156], [0191];
US PGPub 2020/0052948 A1 to Sahin et al. at [0032], [0041], [0049-0052], [0062], [0068], [0076-0078], [0083], [0086];
US PGPub 2020/0252954 A1 to Kim et al. at [0072], [0100-0101], [0114];
US PGPub 2020/0336354 A1 to Zhang et al. at [0048-0051], [0155-0157], [0163];
US PGPub 2020/0396730 A1 to Kim et al. at [0069], [0097-0112];
US PGPub 2021/0067391 A1 to Sengupta et al. at [0025], [0043-0047], [0176];
US PGPub 2021/0226836 A1 to Sahin et al. at [0003], [0073-0082];
US PGPub 2022/0150948 A1 to Chen et al. at [0069], [0124], [0204]; and 
US PGPub 2022/0166586 A1 to Kundu et al. at [0026], [0093-0096], [0104].
 
14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 5, 2022